Citation Nr: 0727754	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from December 1968 to December 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A supplemental statement of the case (SSOC) concerning the 
issue of service connection for PTSD was issued in March 
2007.  Since then, the RO included a 2006 report from U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in the claims file.  This report does not appear to have been 
reviewed by the RO and was not included in the either the 
statement of the case (SOC) or the SSOC that were sent to the 
veteran.  The Board cannot conduct the initial review of the 
evidence without a waiver or RO jurisdiction, which was not 
done in this case. Consequently, an initial review by the RO, 
other development as needed should be accomplished, and if 
appropriate, a SSOC should be issued.  

In reporting his stressors, the veteran indicated that the 
Phang Rang Air Force base received mortars rounds and was 
overrun by Vietnamese soldiers in July or August 1971.  A 
review of the personnel records show that the veteran had 1 
year of foreign service.  It appears that his only foreign 
destination was Vietnam.  The record also shows that he 
arrived in Vietnam on August 12, 1970.  The USASCRUR report 
indicates that seven shots were fired at the Phang Rang Air 
Force base on July 27, 1971.  While the veteran has reported 
that the base was overrun with Vietnamese soldiers and he saw 
wounded comrades, the USASCRUR report indicates that there 
were no casualties during the standoff attack.  It is 
otherwise indicated that additional information is needed for 
a more specific choice.  Regardless, in light of the reported 
shelling of the base, an examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should conduct an initial 
review of the USASCRUR report and 
determine whether it changes the outcome 
in the case.  If not, the RO/AMC should 
provide the appellant notice of what was 
in the USASCRUR report and seek any 
additional information he may be able to 
provide about the purported 
"overrunning" of the base, in light of 
the official account.  If additional 
information for further stressor 
verification is received, such attempted 
verification should be undertaken.  
Documentation as to determinations made 
should be added to the claims folder.

2.  Thereafter, and whether further 
stressor information is received or not, 
the RO/AMC should arrange for a VA 
psychiatric examination.  The RO must 
provide for the examiner(s) a summary of 
the verified stressor or stressors, and 
the examiner(s) must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms.  
(It appears at this time that the 
isolated shelling of the base would be 
the only item so verified.)  The examiner 
should also be specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate the examiner must comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

